In a proceeding under section 267 of the Town Law and article 78 of the Civil Practice Act to review a decision and determination of the board of appeals of the Town of Carmel, Putnam County, order granting respondents’ motion to dismiss the petition and denying appellants’ application upon the ground of irregularity and that a proceeding was not properly commenced within the time limited by the Town Law, reversed upon the law, without costs, the motion denied, without costs, and the matter remitted to Special Term for such further proceedings as may be proper under article 78 of the Civil Practice Act. In our opinion the papers served upon respondents more than eight days before the return day, although irregular and defective, sufficiently advised respondents of the relief sought by appellants, to review the decision of the board of appeals, and such irregularity and defect should be disregarded. (Civ. Prac. Act, §§ 105, 111; Matter of Barns v. Osborne, 286 N. Y. 403, 405; People ex rel. Staten Island E. T. By. Co. v. Taylor, 247 App. Div. 405, 408; 1 Carmody *780on New York Practice, § 364, p. 516; Matter of Muller v. Zoning Bd. of Appeals of Town of Bamapo, 270 App. Div. 824.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.